Exhibit 10.1
AMENDMENT NO. 1
TO
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This Amendment No. 1 (the “Amendment”) to the Amended and Restated
Employment Agreement effective January 1, 2009 (the “Agreement”) between
Cincinnati Bell Inc. (“Employer”) and Gary J. Wojtaszek (“Employee”) is entered
into and is effective as of January 27, 2011.
     Employer and Employee agree as follows:
     1. Section 3.C. of the Agreement is amended in its entirety to read as
follows:
     “C. Employee shall also perform such other duties, consistent with the
provisions of Section 3.A., as are reasonably assigned to Employee by the Chief
Executive Officer of Employer, including additional operational responsibilities
in relation to Employer’s data center strategy.”
     2. The first sentence of Section 4.A. of the Agreement is amended in its
entirety to read as follows:
     “A. Employee shall receive a base salary (the “Base Salary”) of at least
$550,000 per year, payable not less frequently than monthly, for each year
during the term of this Agreement, subject to proration for any partial year.”
     3. The third sentence of Section 4.B. of the Agreement is amended in its
entirety to read as follows:
     “Each year Employee shall be given a Bonus target of not less than
$550,000, subject to proration for a partial year.”
     4. Section 13.E.(v) of the Agreement is hereby deleted in its entirety.
     5. Except for the amendments set forth above, the Agreement remains in full
force and effect in all other respects.
     6. Capitalized terms used in this Amendment shall have the same meanings as
in the Agreement unless otherwise defined herein.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of January 27, 2011.

     
CINCINNATI BELL INC.
  EMPLOYEE
 
   
By: /s/ John F. Cassidy
  /s/ Gary J. Wojtaszek
Name: John F. Cassidy
  Gary J. Wojtaszek
Title: Chief Executive Officer
   

